MEMORANDUM **
Long Bao Ho appeals from the 70-month sentence and the $10,000 fine imposed following his plea of guilty to conspiracy to distribute and to possess with intent to distribute MDMA, in violation of 21 U.S.C. § 846. We have jurisdiction under 28 U.S.C. § 1291. We affirm.
Ho contends that his sentence is unreasonable because it is substantially longer than the sentences imposed on two of his codefendants. But the record indicates that Ho was more involved in the conspiracy than one of those codefendants, and that the other of those codefendants cooperated with the government in its prosecution of Ho. Therefore we cannot say that the disparity in sentences was unwarranted. See United States v. Shabani, 48 F.3d 401, 404 (9th Cir.1995) (concluding that sentence disparity resulting from cooperation with the government is not unwarranted).
Ho also contends that the fine is unreasonable. But the record indicates that the sentencing judge considered the 18 U.S.C. § 3572(a) factors, see United States v. Eureka Labs., Inc., 103 F.3d 908, 913-14 (9th Cir.1996), and so we cannot say that the fine is unreasonable. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, — U.S.-, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.